              Case 1:16-cv-03430-RA Document 132 Filed 07/31/20 Page 1 of 1
                                                                          USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                             DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 7/31/2020


 RAPTOR TRADING SYSTEMS, INC.,

                                 Plaintiff,
                                                                      No. 16-CV-3430 (RA)
                            v.

 DAVID BETH et al.,

                                 Defendants.


 MICHAEL WALLACH; DAVID BETH,

                             Plaintiffs,
                                                                      No. 16-CV-5392 (RA)
                       v.
                                                                              ORDER
 THEODOROS LARDOS et al.,

                             Defendants.


 RONNIE ABRAMS, United States District Judge:

         The Court will hold oral argument on the pending motions for summary judgment on August 25,

 2020 at 11:00 a.m. In light of the ongoing public health crisis, the conference will take place by

 telephone. The dial-in information is provided below:

         Call-In Number: (888) 363-4749
         Access Code: 1015508

 The parties are advised that this is a public line – available to the public and press – and no recording is

 permitted.

 SO ORDERED.

Dated:        July 31, 2020
              New York, New York

                                                       Ronnie Abrams
                                                       United States District Judge
